DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	In the amendments filed 12/22/2021, claim 1 has been cancelled. Claims 2-21 have been added. The currently pending claims are claims 2-21.


Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 16/785,349, filed 2/7/2020, which claims benefit of a prior-filed US application 15/603121, filed 5/23/2017, now US Patent 10,599,527, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
5.	Initialed and dated copy of Applicant’s IDS form 1449, filed 1/3/2022, is attached to the instant Office Action.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,599,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

US Patent 10,599,527
Instant Application
Claim 1,
 An information management cell monitoring system for monitoring the health of one or more information management cells, the information management cell monitoring system comprising: 
a computing device having one or more first hardware processors, wherein the computing device is associated with a first information management cell in the one or more information management cells; 
and an information management cell health monitoring system in networked communication with the computing device, wherein the information management cell health monitoring system has one or more second hardware processors, wherein the information management cell health monitoring system is configured with first computer-executable instructions that, when executed, cause the information management cell health monitoring system to: 
receive health data from the computing device via a network; 
process the health data to identify a first issue, wherein the first issue indicates that a storage location for data backed up by the first information management cell is local to the first information management cell; 
retrieve a plurality of workflows, where each workflow in the plurality of workflows comprises an instruction that is executable by the computing device; 
compare the first issue with data associated with the plurality of workflows, wherein the data identifies one or more issues resolved by each of the plurality of workflows; 



identify, based on the comparison, a first workflow in the plurality of workflows that, when executed by the computing device, causes the computing device to resolve the first issue by changing the storage location for data backed up by the first information management cell from a location local to the first information management cell to a remote location accessible by the first information management cell via the network; 
and transmit a message to the computing device that, when received by the computing device, causes the computing device to execute the first workflow.

Claim 2,
A system comprising: 












an information management cell monitoring system in networked communication with a computing device, the computing device associated with a first information management cell of one or more information management cells, wherein the information management cell health monitoring system comprises one or more hardware processors and is configured with computer-executable instructions that, when executed, cause the information management cell health monitoring system to: 
receive health data from the computing device via a network; 
process the health data to identify a first issue; 








compare the first issue with data associated with a plurality of workflows, wherein the data identifies one or more issues resolved by each of the plurality of workflows, and wherein each of the plurality of workflows comprises an instruction executable by the computing device; 
identify, based on the comparison, a first workflow in the plurality of workflows that, when executed by the computing device, causes the computing device to resolve the first issue; 







and cause the computing device to execute the first workflow.
Claim 1,
 An information management cell monitoring system for monitoring the health of one or more information management cells, the information management cell monitoring system comprising: 
a computing device having one or more first hardware processors, wherein the computing device is associated with a first information management cell in the one or more information management cells; 
and an information management cell health monitoring system in networked communication with the computing device, wherein the information management cell health monitoring system has one or more second hardware processors, wherein the information management cell health monitoring system is configured with first computer-executable instructions that, when executed, cause the information management cell health monitoring system to: 
receive health data from the computing device via a network; 
process the health data to identify a first issue, wherein the first issue indicates that a storage location for data backed up by the first information management cell is local to the first information management cell; 
retrieve a plurality of workflows, where each workflow in the plurality of workflows comprises an instruction that is executable by the computing device; 
compare the first issue with data associated with the plurality of workflows, wherein the data identifies one or more issues resolved by each of the plurality of workflows; 



identify, based on the comparison, a first workflow in the plurality of workflows that, when executed by the computing device, causes the computing device to resolve the first issue by changing the storage location for data backed up by the first information management cell from a location local to the first information management cell to a remote location accessible by the first information management cell via the network; 
and transmit a message to the computing device that, when received by the computing device, causes the computing device to execute the first workflow.

Claim 12,
A computer-implemented method for monitoring one or more information management cells, the computer-implemented method comprising: 





















receiving health data from a computing device via a network; 
processing the health data to identify a first issue; 









comparing the first issue with data associated with a plurality of workflows, wherein the data identifies one or more issues resolved by each of the plurality of workflows, and wherein each of the plurality of workflows comprises an instruction executable by the computing device; 
identifying, based on the comparison, a first workflow in the plurality of workflows that, when executed by the computing device, causes the computing device to resolve the first issue; 






and causing the computing device to execute the first workflow.




Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alber (US Publication 2014/0146648 A1, cited in IDS form filed 1/3/2022) in view of Soini et al. (US Publication 2017/0286199 A1)
As per claim 2, Alber teaches A system comprising: (see Abstract)
an information management cell monitoring system in networked communication with a computing device, the computing device associated with a first information management cell of one or more information management cells, wherein the information management cell health monitoring system comprises one or more hardware processors and is configured with computer-executable instructions that, when executed, cause the information management cell health monitoring system to: (Figure 3 reference 360, paragraph 0065,client device, Figure 3 reference 330, paragraph 0065, data storage system)
receive health data from the computing device via a network; (paragraph 0058, 0072, data that includes drive health information of network devices is received)
process the health data to identify a first issue; (paragraphs 0073, 0074, 0261, alerts for significant events are processed, the significant events interpreted as issues)
compare the first issue with data associated with a plurality of workflows, wherein the data identifies one or more issues resolved by each of the plurality of workflows, and wherein each of the plurality of workflows comprises an instruction executable by the computing device; (paragraph 0074, 0261, 0263, 0264, workflow management and processing based on rules associated with alerts, paragraph 0091, 0222, 0234, rules for comparison between data is maintained)
identify a first workflow in the plurality of workflows (paragraph 0264, 0265, workflow indicator presents a workflow identified)
and cause the computing device to execute the first workflow. (Figure 40, paragraphs 0265, 0267, presents workflow indicator to user for execution)
Alber does not explicitly indicate identify, based on the comparison, a first workflow in the plurality of workflows that, when executed by the computing device, causes the computing device to resolve the first issue.
Soini teaches identify, based on the comparison, a first workflow in the plurality of workflows that, when executed by the computing device, causes the computing device to resolve the first issue; (paragraphs 0013, 0024, 0046, 0078, 0087, a workflow engine provides a workflow to resolve an issue and provide a solution for a malfunctioning device based on diagnostic steps and device status)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Alber’s system of monitoring drive health of network drives based on storage analytics with Soini’s ability to utilize a workflow engine to resolve issues and provide solutions to issues. This gives the user the ability to automatically provide solutions to resolve issues to user devices. The motivation for doing so would be to streamline the process of diagnosing and resolving issues with devices through a workflow (paragraphs 0001, 0005).
As per claim 3, Alber teaches the execution of the first workflow by the computing device causes the computing device to resolve the first issue by changing a storage location for data backed up by the first information management cell. (paragraph 0115, 0118, storage cell locations and records, paragraphs 0015, 0112, 0118, different partitions and cells)
As per claim 4, Alber teaches the computer-executable instructions, when executed, further cause the information management cell health monitoring system to transmit a notification to a user device via the network. (paragraph 0066, 0068, 0075, alerting module and alert notification)
As per claim 5, Alber teaches the computer-executable instructions, when executed, further cause the information management cell health monitoring system to process a message received from the user device causing the computing device to execute the first workflow.(paragraphs 0069, 0072, 0177, reports)
As per claim 6, Alber teaches the computer-executable instructions, when executed, further cause the information management cell health monitoring system to, in response to identifying the first workflow, transmit a message to the computing device that, when received by the computing device, causes the computing device to execute the first workflow. (paragraph 0081, 0261, workflow management)
As per claim 7, Alber teaches the health data comprises at least one of operational data of components in the first information management cell, a software version of an operating system running on the computing device, or a storage policy of the first information management cell. (paragraph 0103, 0130, 0171, rules table)
As per claim 8, Alber teaches the computer-executable instructions, when executed, further cause the information management cell health monitoring system to: retrieve second health data corresponding to a second information management cell in the one or more information management cells; and process the health data and the second health data to identify the first issue. (paragraphs 0015, 0112, 0118, different partitions and cells)
As per claim 9, Alber teaches the computer-executable instructions, when executed, further cause the information management cell health monitoring system to: retrieve second health data corresponding to health data associated with the first information management cell received prior to the health data; and process the health data and the second health data to identify the first issue. (paragraph 0201, 0244, display panels)
As per claim 10, Alber teaches the computer-executable instructions, when executed, further cause the information management cell health monitoring system to train a machine learning model based on resolutions to a plurality of second issues. (paragraphs 0167, 0225, 0247, updating alerts and rules)
As per claim 11, Alber teaches the computer-executable instructions, when executed, further cause the information management cell health monitoring system to: apply the first issue as an input to the machine learning model; and identify the first workflow based on an output of the machine learning model. (paragraph 0074, 0263, 0264, 0265, workflow processing)

As per claim 12, Alber teaches A computer-implemented method for monitoring one or more information management cells, the computer-implemented method comprising: (see Abstract)
receiving health data from a computing device via a network; (paragraph 0058, 0072, data that includes drive health information of network devices is received)
processing the health data to identify a first issue; (paragraphs 0073, 0074, 0261, alerts for significant events are processed, the significant events interpreted as issues)
 comparing the first issue with data associated with a plurality of workflows, wherein the data identifies one or more issues resolved by each of the plurality of workflows, and wherein each of the plurality of workflows comprises an instruction executable by the computing device; (paragraph 0074, 0261, 0263, 0264, workflow management and processing based on rules associated with alerts, paragraph 0091, 0222, 0234, rules for comparison between data is maintained)
identifying a first workflow in the plurality of workflows (paragraph 0264, 0265, workflow indicator presents a workflow identified)
and causing the computing device to execute the first workflow. (Figure 40, paragraphs 0265, 0267, presents workflow indicator to user for execution)
Alber does not explicitly indicate identifying, based on the comparison, a first workflow in the plurality of workflows that, when executed by the computing device, causes the computing device to resolve the first issue.
Soini teaches identifying, based on the comparison, a first workflow in the plurality of workflows that, when executed by the computing device, causes the computing device to resolve the first issue; (paragraphs 0013, 0024, 0046, 0078, 0087, a workflow engine provides a workflow to resolve an issue and provide a solution for a malfunctioning device based on diagnostic steps and device status)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Alber’s system of monitoring drive health of network drives based on storage analytics with Soini’s ability to utilize a workflow engine to resolve issues and provide solutions to issues. This gives the user the ability to automatically provide solutions to resolve issues to user devices. The motivation for doing so would be to streamline the process of diagnosing and resolving issues with devices through a workflow (paragraphs 0001, 0005).
As per claim 13, Alber teaches the execution of the first workflow by the computing device causes the computing device to resolve the first issue by changing a storage location for data backed up by the first information management cell. (paragraph 0115, 0118, storage cell locations and records, paragraphs 0015, 0112, 0118, different partitions and cells)
As per claim 14, Alber teaches transmitting a notification to a user device via the network. (paragraph 0066, 0068, 0075, alerting module and alert notification)
As per claim 15, Alber teaches processing a message received from the user device causing the computing device to execute the first workflow. (paragraphs 0069, 0072, 0177, reports)
As per claim 16, Alber teaches transmitting a message to the computing device that, when received by the computing device, causes the computing device to execute the first workflow. (paragraph 0081, 0261, workflow management)
As per claim 17, Alber teaches the health data comprises at least one of operational data of components in the first information management cell, a software version of an operating system running on the computing device, or a storage policy of the first information management cell. (paragraph 0103, 0130, 0171, rules table)
As per claim 18, Alber teaches processing the health data to identify a first issue corresponding to a computing performance of the computing device further comprises: retrieving second health data corresponding to a second information management cell in the one or more information management cells; and processing the health data and the second health data to identify the first issue. (paragraphs 0015, 0112, 0118, different partitions and cells)
As per claim193, Alber teaches processing the health data to identify a first issue corresponding to a computing performance of the computing device further comprises: retrieving second health data corresponding to health data associated with the first information management cell received prior to the health data; and processing the health data and the second health data to identify the first issue. (paragraph 0201, 0244, display panels)
As per claim 20, Alber teaches training a machine learning model based on resolutions to a plurality of second issues. (paragraphs 0167, 0225, 0247, updating alerts and rules)
As per claim 21, Alber teaches applying the first issue as an input to the machine learning model; and identifying the first workflow based on an output of the machine learning model. (paragraph 0074, 0263, 0264, 0265, workflow processing)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baddourah (US Publication 2017/0123873 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168